Citation Nr: 1115128	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  06-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected duodenal ulcer.

3.  Entitlement to an increased evaluation for cervical spine degenerative disc disease, currently rated as 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for duodenal ulcer.

5.  Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1999 and had an additional five years, four months and eight days of active service.  At his January 2007 videoconference hearing, he testified that his continuous period of active duty began in June 1978.  See hearing transcript at 15.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran testified at a videoconference hearing in January 2007 before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

In September 2009 the Board found that new and material evidence had been presented and reopened the claim of service connection for TMJ.  That matter (on de novo review) as well as the remaining claims were remanded for additional development.  Regarding the migraine headaches claim, the September 2009 Board remand characterized the issue as entitlement to an initial compensable evaluation; however, an April 2006 Decision Review Officer decision assigned an increased 10 percent rating from July 12, 2005, the date of receipt of the Veteran's original claim for service connection.  Accordingly, the issue has been restyled as reflected on the title page.

The matter of the rating for migraine headaches is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record demonstrates that the Veteran has TMJ with occipital neuralgia and headaches that is related to his active military service.

2.  GERD was not manifested in service, and is not shown to be related to the Veteran's service, or to have been caused or aggravated by his service-connected duodenal ulcer.

3.  At no time during the appeal period is the Veteran's cervical spine degenerative disc disease shown to have been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Throughout the course of this appeal, the Veteran's duodenal ulcer has been asymptomatic.


CONCLUSIONS OF LAW

1.  TMJ dysfunction with occipital neuralgia and headaches was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for GERD, including as secondary to service-connected duodenal ulcer, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  A rating in excess of 10 percent for cervical spine degenerative disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5243 (2010).

4.  A compensable rating for duodenal ulcer is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the TMJ claim, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice error or duty to assist omission is harmless.

Regarding the claim for service connection for GERD, the Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  Specifically, prior to the October 2005 rating decision on appeal, a June 2005 letter explained the evidence necessary to substantiate his claim for both direct and secondary service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), letters in March 2006 and  May 2006 also informed the Veteran of disability rating and effective date criteria.  A December 2010 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Regarding the matter of the ratings for cervical spine and duodenal ulcer, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A June 2004 letter advised the Veteran of VA's duties to notify and assist prior to the initial October 2004 adjudication of the cervical spine increased rating claim and letters in June 2005 and August 2005 provided such notice prior to the October 2005 adjudication of the duodenal ulcer claim.  Letters in March 2006 and May 2006 informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  A December 2010 supplemental statement of the case (SSOC) then readjudicated the matter.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA spine examinations in July 2004 and February 2010 (with addendum in June 2010), digestive disorder examination in October 2005 and esophagus and hiatal hernia examiation in February 2010 (with addendum in June 2010), and dental examination in February 2010.  Notably, although the July 2004 VA spine examination report does not state that the Veteran's claims file was reviewed and the February 2010 spine and esophagus and hiatial hernia examination reports note that the claims file was not available for review; the Veteran's claims file was reviewed in conjunction with the other examinations/addenda.  The VA examiners considered his reported medical history and the examination reports reflect thorough evaluations, with notation of all findings necessary for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  In addition, the February 2010 VA esophagus and hiatal hernia examination report and June 2010 addendum refer to a February 2009 VA EGD (esophagogastroduodenoscopy) report which the examiner reviewed in the CPRS (Computerized Patient Record System).  The report itself has not been associated with the claims folders; however, the Board finds that a remand to obtain this report is not warranted as the VA examiner provided a description of the results of this report in his examination report.  Further, the EGD findings were completely normal.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TMJ

The Veteran alleges that he has a TMJ disorder that he attributes to his active duty service.

STRs include a September 1998 Dental Treatment note which shows that the Veteran has a unilateral (right side) TMJ problem.

Post-service, dental treatment records from B. B. Lefler, D.D.S., note that he was first diagnosed with TMJ problems in the military in 1998.  A September 2006 statement from Dr. Lefler includes the opinion that the Veteran's dental problem was noted prior to his retirement from service and has given him trouble before and after retirement.

On VA examination in February 2010, the examiner reviewed the Veteran's claims file, including his military dental treatment history of root canals on teeth numbers 25 and 26, extraction of the distal root of tooth number 30 as well as TMJ evaluation 6-9 months after this extraction, and provided the following opinion: 

I feel that this patient is having TMJ problems but they are caused by 2 different things, 1 that is hereditary and 1 that is due to a service-connection.  The patient has right-sided cross bite.  This is genetic.  The mandibular teeth are to the right of the maxillary teeth.  He has bad articulation of the teeth on this side.  The service-connected part of it of why he has problems on this side is when root of tooth 30 was extracted left a space.  Teeth 30 and 32 have drifted forward and he has hyperocclusion of these areas.  He has bad articulation on the right hind side.  He wears a mouth guard presently which causes him to have less pain and headaches on this side.  As previously stated, I stated that the patient would have benefited by orthodontics at an early age.  The cross bite is genetic and is a pre-existing condition which could have been corrected with braces.  The patient should be service-connected for teeth 25, 26 and 30.  Since the distal root was extracted while on active duty and there has been a mesial drift which has caused hyperocclusion of 32 and 31, this is a service-connected problem and I feel like this is a contributing factor with him having pain on the right-hand side.  I would state that the TMJ is 75% hereditary and 25% service-connected.  

A February 2010 VA examination for migraine headaches notes that the Veteran's headaches are of 2 types and includes the conclusion that his headaches are consistent with migraines as well as elements of TMJ dysfunction and occipital neuralgia with overlapping symptoms.  

In reviewing the above evidence, the Board notes that the evidence indicates two factors, 75 percent hereditary and 25 percent due to military service, resulting in the Veteran's TMJ.  Nevertheless, the evidence clearly shows that the Veteran's TMJ, at least in part, is the result of his military service.  Essentially, VA and private medical opinions/treatment records show that the Veteran has a medical diagnosis of TMJ dysfunction, that he had the onset of his TMJ complaints in service, and that he has had continuity of complaints (including occipital neuralgia) since service, establishing a nexus between the current TMJ disorder and service.  All the legal and evidentiary requirements for establishing service connection for TMJ disorder are met, and service connection for such disability is warranted.  In addition, a separate rating is warranted for occipital neuralgia and headaches secondary to the service-connected TMJ dysfunction.  Accordingly, service connection is granted for a TMJ disorder as well as occipital neuralgia and headaches secondary to TMJ dysfunction.  See 38 U.S.C.A. § 5107(b) (West 2002). 

GERD

GERD was not manifested in service, and it is neither shown or suggested by the record nor alleged, that such disability is somehow directly related to the Veteran's active service.  The instant claim is based strictly on a secondary service connection theory of entitlement.  The Veteran contends that has developed GERD secondary to his service-connected duodenal ulcer.

It is not in dispute that the Veteran has GERD; and, as noted above, service connection has been established for duodenal ulcer.  What remains to be established is that the GERD is caused or aggravated by the service-connected duodenal ulcer.

VA and private records note the Veteran's complaints of abdominal pain, nausea and vomiting as well as findings of PUD (peptic ulcer disease), gastroesophageal reflux, diverticulosis coli, colon polyps, and suspected irritable bowel syndrome.  

An October 2005 VA examination report reflects review of the Veteran's claims file and includes diagnoses of gastritis and gastroesophageal reflux disease.  The examiner opined that the Veteran's gastroesopheal reflux symptoms are more than likely a separate problem from the duodenal ulcer disease, which was diagnosed during his service.  The examiner stated that both are associated with hyperacidity and treated similarly, but it is less likely than not that they are specifically related.  

During his January 2007 videoconference hearing, the Veteran testified that he experiences "gastro reflux" which his private physician has told him is associated with his ulcer.  

A February 2010 report of VA esophagus and hiatal hernia examination reflects review of the Veteran's VA treatment records CPRS, including records in connection with a February 2009 esophagogastroduodenoscopy (EGD) and blood test results.  Based on a thorough examination of the Veteran and a historically accurate medical history provided by the Veteran, the diagnoses included gastroesophageal reflux disease without esophagitis or hiatal hernia.  The examiner opined that it is unlikely that the Veteran's gastroesophageal reflux disease is being chronically aggravated by the service-connected duodenal ulcer given that the medical evidence showed that "it is unlikely that the Veteran has an active duodenal ulcer or any significant residuals from the duodenal ulcer diagnosed in 1984."  The examiner further commented that it is as likely as not that the Veteran does have gastroesophageal reflux disease based on his description of symptoms, but EGD did not show evidence of any current esophagitis, hiatal hernia, gastritis or duodenitis.  

A June 2010 addendum to the February 2010 VA examination report shows that the Veteran's claims file was reviewed and there is no indication for change of opinion expressed in the prior examination.  The examiner reiterated that, in view of the fact that EGD in 2004, and again in 2009, showed no evidence of active duodenal ulcer, it is unlikely that the Veteran's GERD is being aggravated by history of duodenal ulcer.  

The Board acknowledges that the Veteran is certainly competent to testify as to symptoms such as experiencing abdominal pain and a return flow of his stomach contents; however, he is not competent to render an medical diagnosis for a medical condition like GERD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  GERD and particularly the existence of an ulcer, as it requires the use of an endoscope to see the interior of the stomach, is not capable of being clearly identified by the five senses.  See also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, even when considering the Veteran's symptoms, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his GERD is secondary to his service-connected duodenal ulcer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran and his representative's lay assertions alone can serve to establish any association between his claimed GERD and his service-connected duodenal ulcer.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  He identifies himself as a letter carrier during his examination.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu.

Finally, it is also noted that the Veteran has testified that his private physician has told him that his "gastro reflux" is associated with his ulcer.  However, treatment records received from this private physician do not include any such opinion.   In addition, his testimony cannot be used to convey his doctors' opinions, since a lay account of a physician's statement, "filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

There is no competent (medical) evidence indicating that the Veteran's service-connected duodenal ulcer either caused or aggravated his GERD.  As noted above, the October 2005 VA medical opinion concluded that the Veteran's gastroesopheal reflux symptoms are more than likely a separate problem from the duodenal ulcer disease.  Similarly, the February 2010 examination report concluded that it is unlikely that the Veteran's gastroesophageal reflux disease is being chronically aggravated by the service-connected duodenal ulcer and June 2010 addendum concluded that, in view of the fact that EGD in 2004 and 2009 showed no evidence of active duodenal ulcer, it is unlikely that the Veteran's GERD is being aggravated by his history of duodenal ulcer disease.  There is no competent (medical) evidence to the contrary, i.e., suggesting that the service-connected duodenal ulcer causes or aggravates the Veteran's GERD.  

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for GERD as secondary to his service-connected duodenal ulcer.  Therefore the benefit of the doubt doctrine cannot be applied; the claim must be denied.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Cervical Spine

The Veteran contends that his service-connected cervical spine disability is productive of cramping, pain and stiffness; therefore, he believes that an increased rating is warranted.  The instant claim for increase was received in May 2004.

The Veteran's service-connected cervical spine degenerative disc disease is rated 10 percent disabling under 38 C.F.R. § 4.71(a), Code 5243 for intervertebral disc syndrome.  Code 5243 provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  10 percent where forward flexion of the cervical spine is greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Notes following the General Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a.

Under Code 5243, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Degenerative arthritis established by X-ray findings may also be rated under Code 5003 on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When however, the limitation of motion of the specific joint(s) is involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of major joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

VA treatment records show the Veteran's complaints of increased back pain.  These records include occasional findings of cervical spine tenderness and muscle spasms.  The records consistently show normal sensory, strength, reflex and X-ray evaluation and findings of minimal degenerative disease on magnetic resonance imaging (MRI).  

A July 2004 report of VA spine examination notes the Veteran's complaints of constant pain and popping in his neck, he had increased pain with all head movements and denied numbness or weakness.  He reported experiencing no incapacitating episodes or hospitalizations.  Examination of the cervical spine revealed tenderness to palpation at the C5-C7 level in midline.  Forward flexion was to 45 degrees, backward extension was to 60 degrees, lateral flexion was to 30 degrees and rotation was to 40 degrees; all of which corresponded to the onset of pain and did not vary with repetitive movement or fatigue.  Strength, sensation, and deep tendon reflexes were all within normal limits.  The impression was residual cervical spine injury.  The examiner commented that the Veteran gets no radiation of the pain, walking is unimpaired and there were no neurological deficits.  X-ray examination showed moderate degenerative disc disease at C3-4 and C5-6.  

During his January 2007 videoconference hearing, the Veteran testified that his cervical spine disability is productive of cramping, pain and stiffness which increases with rain and cold temperatures.  He reported that these symptoms are relieved with pain medication and muscle relaxants.  

A February 2010 report of VA examination notes the Veteran's complaints of "flares every three to four weeks which last a week or so with stiffness and pain" down the middle of his neck in the lower cervical region.  He did not describe any radiculopathy.  His pain is zero when he is not experiencing symptoms to as much as 10 on a scale (of one to ten, ten being the worst) whenever he does experience symptoms.  His bowel and bladder were okay, and he reported no numbness.  The Veteran reported taking pain medication and muscle relaxers and missing about 45 days of work per year for his neck and knee.  On examination, the Veteran did not appear to symptom-amplify, got in and out of his chair without difficulty and walked with a normal gait, including heel and toe.  Neck examination revealed normal posture without scars and tenderness (with no spasm) in the central midline neck at the lower aspect of the cervical region.  The Veteran was able to get his chin to his sternum with 50 degrees of forward flexion, 40 degrees of extension without discomfort, 50 degress of left and right rotation without discomfort, and 30 degrees left and right tilt with discomfort.  His motor strength was 5/5 and sensation was intact.  X-rays showed degenerative disc disease at 3-4 and 5-6 with narrowing and a little deformity of the disc space.  There was foraminal narrowing on the right side at both 3-4 and 5-6 but not on the left.  Lateral showed some spasm with some loss of lordosis.  That motion was decreased in the forward flexion as well.  AP (anterior/posterior) showed normal alignment.  The diagnosis was chronic cervical sprain with degenerative disc disease and spondylosis.  The examiner commented that, although the Veteran described having pain, there was no objective indication of pain or painful motion.  There was no weakened movement, premature or excess fatigability, incoordination, or increase loss of motion with repetitive testing and no flare-ups were observed at the time of examination.  The examiner noted that although the Veteran described flare-ups severe enough to cause him to go home and go to bed, he has not been ordered to do so by a physician.  The examiner concluded that functional assessment showed good motion with subjective complaints of discomfort, pain was at extremes of tilt, there was tenderness, minimal spasm, no weakness, and no postural abnormalities or fixed deformity.  

In a June 2010 addendum to the February 2010 examination report, the examiner noted that the Veteran's chart (claims file) had been reviewed and it did not alter the opinions stated in the February 2010 examination.  

These examination reports show that the Veteran's cervical spine disability does not more nearly approximate a 20 percent or higher rating.  He has never demonstrated or contended that he has ankylosis.  Forward flexion has never been measured as less than 30 degrees or found to decrease with repetitive motion or due to pain.  Combined range of motion of the cervical spine has never been found to be less than the 170 degrees.  He was found to not have any of these manifestations during both examinations; thus, a schedular rating in excess of 10 percent under the General Formula is not warranted.  

In addition, there are no findings and he does not contend that he suffers any neurologic manifestations, spasms, or guarding severe enough to result in an abnormal gait or abnormal spinal contour (there was minimal spasm on February 2010 examination but there were no postural abnormalities and he walked with a normal gait).  As there is no evidence of neurological symptoms that may be separately rated (examination found no sensory or motor impairment, and no other neurological abnormality is described), a separate rating (for combination with the rating under the General Formula) for neurological impairment is not warranted.

The Veteran's service-connected cervical spine degenerative disc disease is currently rated at the maximum 10 percent provided under Code 5003 for arthritis with limitation of motion of a single joint.  Accordingly, further consideration of Code 5003 criteria would provide no benefit to the appellant.

The Veteran also does not warrant a rating in excess of 10 percent based on incapacitating episodes, as the evidence of record does not show that he has ever been prescribed bed rest by a physician for his cervical spine complaints.  38 C.F.R. § 4.71a, Code 5243.  Significantly, on July 2004 VA examination the Veteran reported experiencing no incapacitating episodes and on February 2010 examination the examiner noted that although the Veteran described flare-ups severe enough to cause him to go home and go to bed, he has not been ordered to do so by a physician.  

As the Veteran has reported pain and discomfort down the middle of his neck in the lower cervical region and tenderness has been shown on examination the Board has considered the application of 38 C.F.R. § 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07.  Although, the July 2004 and February 2010 examination reports noted pain, the examiners did not find additional limitation after repetitive motion and no increased limitation of motion due to weakness, fatigability, or incoordination.  Accordingly, the Board finds that the 10 percent rating takes into consideration the Veteran's complaints of pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204-07.  

As the record does not reflect any distinct period of time during the appeal period when the criteria for a higher rating were met, the assignment of a "staged" increase is not warranted.


Duodenal Ulcer

The Veteran contends that his service-connected duodenal ulcer is productive of abdominal distress which is inadequately compensated by the zero percent rating presently in effect.  He believes that an increased rating is warranted.  The instant claim for increase was received in May 2005.

The Veteran's duodenal ulcer is rated under Code 7305.  Mild impairment with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate duodenal ulcer, with recurrent episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  A moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrant a 40 percent rating.  A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  38 C.F.R. § 4.114, Code 7305.

As noted above in the GERD portion of the decision, VA and private records note the Veteran's complaints of abdominal pain, nausea and vomiting as well as findings of PUD (peptic ulcer disease), gastroesophageal reflux, diverticulosis coli, colon polyps, and suspected irritable bowel syndrome.  VA treatment records note normal upper and lower GI (gastrointestinal).  An October 2005 report of VA upper GI series notes that the stomach and duodenum were normal.  

An October 2005 VA examination report reflects review of the Veteran's claims file and notes the Veteran's complaints of gradually increased symptoms of nausea, constipation, diarrhea, abdominal bloating, and cramping.  The examiner noted that the last available EGD examination in 2004 showed mild gastritis (although this EGD is dated February 2004; thus, outside the appeal period, it is noted that the assessment was mild duodenitis and there were no ulcers).  The examiner also noted that the Veteran had been found to have colon polyps and irritable bowel syndrome.  The Veteran reported that he had had anemia; however, the examiner noted that review of the records revealed borderline hemoglobin and hematocrit and most recent managements on June 10, 2005 were not suggesting iron deficiency.  The examiner further noted that the Veteran's weight had been stable.  On physical examination, the abdomen was soft and flat, there was no palpable viscera, the Veteran was not tender, bowel sounds were normal, and there were no abdominal bruits.  The diagnoses were duodenal ulcer disease diagnosed by history, gastritis and gastroesophageal reflux disease, colon polyps, and hemorrhoids.  

During his January 2007 videoconference hearing, the Veteran testified that his duodenal ulcer is productive of gas and reflux.  

As noted above, a February 2010 report of VA esophagus and hiatal hernia examination notes that the Veteran's claims file was not available for review (although it was reviewed after the examination and an addendum noted the examiner's conclusions were unchanged).  The examination report reflects review of the Veteran's CPRS, including records in connection with a February 2009 EGD and blood test results.  The examiner noted the Veteran's intermittent problems with regurgitation of food and liquid and occasional vomiting at night.  It was also noted that the Veteran's symptoms were diagnosed as diverticulosis, GERD, or peptic disease and he was started on Nexium.  The Veteran's current treatment consisted of omeprazole and ranitidine on a regular schedule as well as occasional antacids.  The Veteran reported that he sometimes vomits at work and, over the past year, had gone home 4 times for a day or sometimes 2 days because of this problem.  

The examiner noted that a February 2009 VA EGD findings were completely normal throughout including esophagus, stomach and duodenum.  The examiner mistakenly thought the January 2010 VA treatment record noted that the February 2009 EGD showed gastritis and duodenitis, but a close review of the January 2010 medical record reveals that that treatment record was referring to the February 2004 EGD, not the February 2009 EGD.  

The examiner further noted that the Veteran does not have significant anemia.  Most recent hemoglobin was 13 grams and hematocrit was 41 percent with normal red blood cell indices.  On examination, the Veteran was well-developed, well-nourished and his weight had been stable.  His abdomen was soft and flat, there was no palpable abdominal viscera and there was no tenderness or abdominal masses or bruits.  The diagnoses were history of duodenal ulcer disease and GERD without esophagitis or hiatal hernia.  The examiner opined that, in view of the normal EGD in February 2009, it is unlikely that the Veteran has an active duodenal ulcer or any significant residuals from the duodenal ulcer diagnosed in 1984.  

A June 2010 addendum to the February 2010 VA examination report shows that the Veteran's claims file was reviewed and there is no indication for change of opinion expressed in the prior examination.  The examiner reiterated that EGD in 2004, and again in 2009, showed no evidence of active duodenal ulcer.  

The competent (medical) evidence shows that, while the appellant may have been treated for ulcers in the past, he is not presently treated for them.  Both VA and private treatment records show complaints of and treatment for recurrent abdominal distress; however, no ulcers have been found.  The appellant was found to have no ulcer on EGDs in February 2004 and February 2009.  During the current claim, the appellant has been found to have other, nonservice-connected disorders of the gastrointestinal system.  In particular, the appellant has been diagnosed with GERD (the Veteran's claim of service connection for GERD is denied herein, see discussion above), gastritis, diverticulosis, colon polyps, and irritable bowel syndrome.  As noted by the Ratings Schedule, many coexisting abdominal conditions produce common disability pictures characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  See 38 C.F.R. § 4.113.  

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for duodenal ulcer.  The appellant has reported a variety of gastrointestinal complaints.  The VA treatment records show that the duodenal ulcer has not returned.  Instead, the appellant has a large number of abdominal disorders, many of which can produce a similar disability picture.  Thus, even though the appellant is competent to report and compare his current symptoms to his past symptoms of ulcer disease, the Board places less weight on his report because the disabilities produce common disability pictures.  The Board places more weight on the opinions of the medical professionals and the results of diagnostic and laboratory findings, like the EGDs, that show no ulcer present during the appeal period.  The Board finds that there are no symptoms attributable to the service-connected resolved duodenal ulcer at any time during the appeal period that would warrant a higher rating.  The Board concludes that the criteria for a compensable rating have not been met.

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) for either his cervical spine disability or duodenal ulcer.  All symptoms (and associated impairment) of the Veteran's cervical spine and duodenal ulcer are encompassed by the schedular criteria for the ratings assigned.  Consequently, those criteria are not inadequate.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Notably, since the Veteran has been employed as a letter carrier (See VA outpatient treatment records as well as the February 2010 report of VA esophagus and hiatal hernia examination), the matter of entitlement to a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply and the Veteran's claims for increased ratings for cervical spine degenerative disc disease and duodenal ulcer must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for TMJ dysfunction is granted.

Service connection for occipital neuralgia and headaches secondary to TMJ dysfunction is granted.

Service connection for GERD, claimed as secondary to service-connected duodenal ulcer, is denied.

A rating in excess of 10 percent for cervical spine degenerative disc disease is denied.

A compensable disability rating for duodenal ulcer is denied.



REMAND

Regarding the claim for a rating in excess of 10 percent for migraine headaches, the February 2010 VA examination for migraine headaches notes that the Veteran's headaches are of 2 types, migraines as well as elements of TMJ dysfunction, and includes the conclusion that the two types of headaches have overlapping symptoms.  

The examiner indicated that one type of headache occurs every 2 months, lasts up to a week and is prostrating.  The other type of headache occurs once per month, lasts 2-3 days, and is prostrating.  The Veteran reported that he missed 45 days of work over the year and averaged one day per week.  The examiner further noted that the Veteran's headaches "have gotten a little bit less since he had an insert for temporomandibular joint problems."  Unfortunately, other than designating the headaches as "prostrating", the examination report does not adequately describe the nature, severity and frequency of the Veteran's prostrating headaches.  (Although the Veteran reported missing 45 days of work, averaging one day per week, it is unclear whether the headaches were prostrating on each occasion.  In addition, the Veteran has also reported missing work in connection with his back and gastrointestinal complaints.)  Inasmuch as service connection for occipital neuralgia and headaches secondary to TMJ dysfunction is now granted and the frequency, severity, and economic impact of the Veteran's headaches is unclear, the Board finds that the another examination is warranted.

It is further noted that an August 2005 VA treatment report notes the Veteran's complaint that he is "not able to work due to the headaches" and the February 2010 VA examination report notes that "he is being observed for this at work at this time."  Accordingly, a copy of all employment records in connection with the Veteran's inability to work as a result of his headaches should be requested.  

Finally, a review of the claims shows that the Veteran receives ongoing VA treatment.  VA has notice of the existence of additional likely pertinent VA records; such records must be secured and associated with the claims files.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment and/or evaluation, VA and private, he has received for headaches (including in connection with dental/TMJ treatment) and to provide any releases needed to secure records of any such private evaluation/treatment.  The RO should obtain complete clinical records (those not yet secured) from the sources identified.  If any provider does not respond, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.

2.  After obtaining any necessary authorization from the Veteran, please request copies of his employment records in connection with his being "observed" for missing work due to his headaches.  

3.  The RO should then arrange for the Veteran to be examined by a neurologist to ascertain the current severity of his two types of service-connected headaches.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  Taking into account the observations made in the examination, along with all the medical evidence of record as well as any records obtained from the Veteran's employer, the examiner should respond specifically to each of the following questions as to each type of headache:

(a)  Does the Veteran have prostrating attacks?

(b)  If the Veteran has prostrating attacks, what is the frequency of such attacks?  (i.e. does the frequency average to about once per month, or once every 2 months over the last several months or are they less frequent?)

(c)  If such attacks are deemed very frequent (more than once per month) and completely prostrating and prolonged, the VA examiner should indicate whether these attacks are productive of severe economic inadaptability.

If the examiner determines that it simply is not feasible to respond to any of the above questions, then he/she should explain why this is not possible.  The complete rationale for all opinions expressed should be discussed, and relevant information from the claims file identified.

4.  Thereafter, readjudicate the Veteran's claim, to include consideration of 38 C.F.R. § 4.14 (prohibition against pyramiding) and rating the two types of service-connected headaches, to include the assignment of an initial rating for occipital neuralgia and headaches due to TMJ dysfunction.  If any benefit with respect to migraines sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


